NUMBER 13-05-726-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




ALBERT ACEVEDO, JR.,	Appellant,


v.


THE STATE OF TEXAS,	Appellee.



On appeal from the County Court at Law No. 1
of Victoria County, Texas.




DISSENTING MEMORANDUM OPINION (1)


Before Chief Justice Valdez and Justices Rodriguez and Castillo

Dissenting Memorandum Opinion by Justice Castillo


	This attempted appeal stems from the trial court's (1) refusal to convene a
hearing on Acevedo's pretrial application for writ of habeas corpus, (2) denial of his
pretrial application for writ of habeas corpus on double jeopardy grounds, and (3)
refusal to abate proceedings to seek relief from this Court from the complained-of
rulings, prior to convening an evidentiary hearing on the merits of the contempt
proceedings.  The majority dismisses for want of jurisdiction.  I agree we should
dismiss but disagree that we lack jurisdiction.  
	I am mindful that we may not enlarge appellate jurisdiction absent legislative
mandate and that the legislature has instructed that we must not "dismiss an appeal
for formal defects or irregularities in appellate procedure without allowing a reasonable
time to correct or amend the defects or irregularities."  Tex. R. App. P. 44.3; Am.
Standard v. Brownsville Indep. Sch. Dist. (In re D. Wilson Constr. Co.), 196 S.W.3d
774, 784 (Tex. 2006) (Brister, J. concurring).  In Am. Standard, our Supreme Court
held that we erred in dismissing on jurisdictional grounds an improper appeal which we
could have properly construed as a petition for writ of mandamus.  Thus, in this case,
I would construe Acevedo's appeal as a petition for writ of mandamus over which we
have jurisdiction.  Id.; see also Tex. R. App. P. 52.  However, because the majority
today grants full relief to Acevedo by writ of habeas corpus in the companion case, In
re Acevedo, No. 13-05-725-CR, 2006 Tex. App. LEXIS ____ (Tex. App.-Corpus Christi
Nov. 9, 2006, no pet. h.) (not designated for publication), I would dismiss the appeal
as moot.  
								ERRLINDA CASTILLO
								Justice

Do not publish.
Tex. R. App. P. 47.2(b).
Dissenting Memorandum Opinion delivered and filed
this 9th day of November, 2006.				
1.  See Tex. R. App. P. 47.1, 47.4; see also this Court's opinions in the related cases, Acevedo
v. State, No. 13-05-222-CR, 2005 Tex. App. LEXIS 3668 (Tex. App.-Corpus Christi May 12, 2005,
no pet.) and In re Acevedo, No. 13-05-335-CR, 2005 Tex. App. LEXIS 5754 (Tex. App.-Corpus Christi,
July 22, 2005) (original proceeding).